


Exhibit 10.14.3

 

Execution Version

 

OMNIBUS AGREEMENT (MID-STATE TRUST XIV)

 

OMNIBUS AMENDMENT (this “Amendment”), dated as of July 2, 2007, by and among
THREE PILLARS FUNDING, LLC, a Delaware limited liability company (together with
its successors and assigns, the “Lender”), MID-STATE TRUST XIV, as borrower (the
“Borrower”), TREASURY BANK, a division of Countrywide Bank, FSB (fka Treasury
Bank, a division of Countrywide Bank N.A.), a national banking association, as
custodian (the “Custodian”), THE BANK OF NEW YORK, a New York banking
corporation, as trustee (the “Trustee”) and SUNTRUST CAPITAL MARKETS, INC., a
Tennessee corporation, as agent and administrative trustee (in such capacities,
the “Agent” and “Administrative Trustee”), JIM WALTER HOMES, INC., NEATHERLIN
HOMES, INC., DREAM HOMES, INC., and DREAM HOMES USA, (the “Originators”), OCWEN
LOAN SERVICING LLC (the “Back-up Servicer”) and SUNTRUST BANK, as a bank
investor (in such capacity, the “Bank Investor” and the “Majority Investors”).
Capitalized terms used and not otherwise defined in this Amendment are used as
defined in the Agreement (as defined below and amended hereby).

 

Capitalized terms used and not defined in this Amendment or in any of the
Operative Documents shall have the meanings given such terms in Annex A to the
Amended and Restated Variable Funding Loan Agreement, dated as of June 15, 2006,
as amended from time to time (the “Loan Agreement”), among the Lender, the
Borrower, the Custodian, the Trustee, the Agent, the Administrative Trustee and
the Bank Investor.

 

PRELIMINARY STATEMENTS

 

WHEREAS, each of the signatories hereto is party to one or more of the Operative
Documents; and

 

WHEREAS, each of the signatories hereto wish to amend certain of the Operative
Documents, as hereinafter provided.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Loan Agreement, and other good and valuable consideration, the receipt and
adequacy of which is hereby expressly acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:

 


SECTION 1.           SECTION 1. DEFINITIONS.  FOR PURPOSES OF THIS AMENDMENT AND
THE OPERATIVE DOCUMENTS, THE FOLLOWING CAPITALIZED TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

Merger Transaction:  The contemplated transaction pursuant to which Mid-State
Homes Inc. shall be merged into Walter Mortgage Company.

 


SECTION 2.           MERGER TRANSACTION.


 

The parties hereto hereby (a) consent to the merger of Mid-State Homes Inc. and
Walter Mortgage Company pursuant to the Merger Transaction for all purposes
under the Operative Documents and (b) acknowledge and agree that Walter Mortgage
Company shall be the successor to Mid-State Homes Inc. for purposes of each of
the Operative Agreements, and that

 

1

--------------------------------------------------------------------------------


 

each Operative Documents is hereby amended by (except as otherwise set forth
herein) replacing each reference to “Mid-State Homes, Inc.” with “Walter
Mortgage Company, as successor by merger to Mid-State Homes, Inc.”.

 


SECTION 3.           AMENDMENT TO THE LOAN AGREEMENT. THE LOAN AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 


(A)           THE DEFINITION OF “COLLECTION POLICY” IN ANNEX A TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING CLAUSE (II) IN ITS ENTIRETY.


 


(B)           THE DEFINITION OF “MASTER ACCOUNT” IN ANNEX A TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION IN ITS ENTIRETY.


 


(C)           THE DEFINITION OF “SUBSERVICER” IN ANNEX A TO THE LOAN AGREEMENT
IS HEREBY AMENDED BY DELETING THE WORDS “OR WALTER MORTGAGE COMPANY”.


 


(D)           THE DEFINITION OF “SUBSERVICING AGREEMENT” IN ANNEX A TO THE LOAN
AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION IN ITS ENTIRETY AND
REPLACING IT WITH THE FOLLOWING LANGUAGE:


 

“Subservicing Agreement” means each subservicing agreement by and between the
Master Servicer and each Subservicer, as such agreements may be amended,
modified or restated from time to time.

 


SECTION 4.           WAIVER OF NOTICE OF AMENDMENT.


 

Pursuant to Section 6.1(e) of the Loan Agreement, an Event of Default shall
occur upon the default by the Borrower in the performance of any material
covenant or undertaking to be performed or observed by the Borrower under any
provision of the Loan Agreement.  The Borrower hereby informs the Agent and each
Managing Agent of the failure to comply with the requirement of
Section 5.1(l)(i) that the Borrower shall furnish to the Agent and each
Management Agent copies of the form of each proposed amendment to the Trust
Agreement, the Subservicing Agreement or the Master Servicing Agreement at least
sixty (60) days prior to the proposed date of adoption of any such proposed
amendment (the “Sixty Day Notice Event”).  The Borrower hereby requests that the
Agent and each Managing Agent waive any Event of Default occurring as a result
of such Sixty Day Notice Event.  Subject to the following, the Agent and each
Managing Agent hereby waives such Event of Default.

 


SECTION 5.           AMENDMENT TO MASTER SERVICING AGREEMENT  THE MASTER
SERVICING AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           THE FIRST PARAGRAPH OF THE MASTER SERVICING AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND REPLACING IT
WITH “A DELAWARE CORPORATION”.


 


(B)           SECTION 2.7(B) OF THE MASTER SERVICING AGREEMENT IS HEREBY AMENDED
BY DELETING THE PARENTHETICAL “(EXCEPT AS OTHERWISE PROVIDED IN
SECTION 2.6(B) OF THE SUBSERVICING AGREEMENT, DATED AS OF FEBRUARY 3, 2005,
BETWEEN THE MASTER SERVICER AND

 

2

--------------------------------------------------------------------------------


 


WALTER MORTGAGE COMPANY, (THE “SUBSERVICING AGREEMENT”)).”, BEGINNING IN THE
ELEVENTH LINE THEREOF.


 


(C)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT SECTIONS 2.1-2.15
AND SECTION 3.4 OF THE EXISTING SUBSERVICING AGREEMENT AND OTHER DUTIES AND
OBLIGATIONS OF THE SUBSERVICER UNDER THE EXISTING SUBSERVICING AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE INTO THE MASTER SERVICING AGREEMENT AND THE
MASTER SERVICER HEREBY ASSUMES ALL OBLIGATIONS OF THE SUBSERVICER UNDER THE
SUBSERVICING AGREEMENT FROM AND AFTER THE DATE OF THE MERGER TRANSACTION;
PROVIDED, FOR PURPOSES OF THE MASTER SERVICING AGREEMENT, THE LANGUAGE IN
SECTION 2.6(B) OF THE EXISTING SUBSERVICING AGREEMENT IS HEREBY AMENDED BY
DELETING THE SECOND AND THIRD SENTENCES THERETO AND REPLACING THEM WITH THE
FOLLOWING LANGUAGE:


 

“The WMC Subservicer shall collect all moneys received in the post office box on
a daily basis and deposit such moneys in the Holding Account on the day of such
collection from the post office box.”.

 


(D)           SECTION 4.1 OF THE MASTER SERVICING AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “THE STATE OF FLORIDA” AND REPLACING IT WITH “THE
STATE OF DELAWARE”.


 


(E)           PURSUANT TO SECTION 4.2 OF THE MASTER SERVICING AGREEMENT, ANY
ENTITY RESULTING FROM ANY MERGER OR CONSOLIDATION TO WHICH THE MASTER SERVICER
IS A PARTY SHALL BE SUCCESSOR TO THE MASTER SERVICER UNDER THE MASTER SERVICING
AGREEMENT PROVIDED THAT SUCH ENTITY DOES NOT HAVE A LONG-TERM DEBT RATING LOWER
THAN THAT OF THE MASTER SERVICER AND SHALL BE ACCEPTABLE TO THE LENDER.  THE
LENDER HEREBY CONSENTS TO THE MERGER OF THE MASTER SERVICER AND THE SUBSERVICER
PURSUANT TO THE MERGER TRANSACTION, AND THE PARTIES HERETO HEREBY WAIVE THE
REQUIREMENTS OF SUCH SECTION 4.2 WITH RESPECT TO THE LONG-TERM DEBT RATING OF
THE SUCCESSOR TO THE MASTER SERVICER.


 


(F)            PURSUANT TO SECTION 7.2(A) OF THE MASTER SERVICING AGREEMENT, ANY
AMENDMENT MUST BE CONSENTED TO BY THE BORROWER, THE MASTER SERVICER, THE
CONTROLLING PARTY AND THE TRUSTEE.  THE BORROWER, THE MASTER SERVICER, THE
CONTROLLING PARTY AND THE TRUSTEE HEREBY CONSENT TO THE ABOVE AMENDMENT TO THE
MASTER SERVICING AGREEMENT.


 


(G)           SECTION 7.7 OF THE MASTER SERVICING AGREEMENT IS HEREBY AMENDED BY
REPLACING THE NOTICE ADDRESS FOR THE MASTER SERVICER WITH THE FOLLOWING: WALTER
MORTGAGE COMPANY, 4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607, ATTENTION:
MILES C. DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813) 871-4430.


 


SECTION 6.           AMENDMENT TO SUBSERVICING AGREEMENT. THE SUBSERVICING
AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 

The parties hereto acknowledge and agree that pursuant to the Merger
Transaction, the Subservicer is merging with the Master Servicer, and upon the
consummation of such merger, the Subservicing Agreement shall be terminated and
the obligations of the Subservicer pursuant to Sections 2.1-2.15 and Section 3.3
of the Subservicing Agreement and any other duties and obligations of the
Subservicer shall be transferred to the Master Servicer in accordance with

 

3

--------------------------------------------------------------------------------


 

Section 5(b) of this Amendment.  The parties hereto hereby consent to the Merger
Transaction and the termination of the Subservicing Agreement.

 


SECTION 7.           AMENDMENT TO DAT AGREEMENT.  THE DAT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE DAT AGREEMENT IS
HEREBY AMENDED BY DELETING WALTER MORTGAGE COMPANY AS AN ELIGIBLE ORIGINATOR AND
REMOVING ALL REFERENCES TO WALTER MORTGAGE COMPANY AS AN ELIGIBLE ORIGINATOR.


 


(B)           SECTION 9 OF THE DAT AGREEMENT IS HEREBY AMENDED BY


 


1.                                       REPLACING THE NOTICE ADDRESS FOR THE
DEPOSITOR WITH THE FOLLOWING:


 


WALTER MORTGAGE COMPANY, 4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607,
ATTENTION: MILES C. DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813)
871-4430.


 


2.                                       DELETING THE NOTICE ADDRESS FOR WALTER
MORTGAGE COMPANY AS AN ELIGIBLE ORIGINATOR.


 


(C)           SECTION 8 OF THE DAT AGREEMENT PROVIDES THAT THE DAT AGREEMENT MAY
BE AMENDED ONLY WITH THE WRITTEN CONSENT OF THE DEPOSITOR, THE ORIGINATOR, THE
ELIGIBLE ORIGINATORS AND THE CONTROLLING PARTY. THE DEPOSITOR, THE ORIGINATOR,
THE ELIGIBLE ORIGINATORS AND THE CONTROLLING PARTY HEREBY CONSENT TO THE
AMENDMENTS TO THE DAT AGREEMENT AS SET FORTH IN THIS AMENDMENT.


 


SECTION 8.           AMENDMENT TO BACK-UP SERVICING AGREEMENT   THE BACK-UP
SERVICING AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)           THE FIRST PARAGRAPH OF THE BACK-UP SERVICING AGREEMENT IS HEREBY
AMENDED BY DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND REPLACING IT
WITH “A DELAWARE CORPORATION”.


 


(B)           SECTION 5.6 OF THE BACK-UP SERVICING AGREEMENT IS HEREBY AMENDED
BY REPLACING THE NOTICE ADDRESS FOR THE SERVICER WITH THE FOLLOWING: WALTER
MORTGAGE COMPANY, 4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607, ATTENTION:
MILES C. DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813) 871-4430.


 


SECTION 9.           AMENDMENT TO CTA AGREEMENT  THE CTA AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           THE FIRST PARAGRAPH OF THE CTA AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND REPLACING IT WITH “A
DELAWARE CORPORATION”.


 


(B)           SECTION 7.2 OF THE CTA AGREEMENT IS HEREBY AMENDED BY REPLACING
THE NOTICE ADDRESS FOR THE MASTER SERVICER WITH THE FOLLOWING: WALTER MORTGAGE
COMPANY,

 

4

--------------------------------------------------------------------------------


 


4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607, ATTENTION: MILES C.
DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813) 871-4430.


 


SECTION 10.         AMENDMENT TO BAT AGREEMENT   THE BAT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           THE FIRST PARAGRAPH OF THE BAT AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND REPLACING IT WITH “A
DELAWARE CORPORATION”.


 


(B)           SECTION 3(C)(I)(A) OF THE BAT AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “THE STATE OF FLORIDA” AND REPLACING IT WITH “THE
STATE OF DELAWARE”.


 


(C)           SECTION 8 OF THE BAT AGREEMENT IS HEREBY AMENDED BY REPLACING THE
NOTICE ADDRESS FOR THE DEPOSITOR WITH THE FOLLOWING: WALTER MORTGAGE COMPANY,
4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607, ATTENTION: MILES C.
DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813) 871-4430.


 


(D)           THE FIRST PARAGRAPH OF THE EXHIBIT A TO THE BAT AGREEMENT IS
HEREBY AMENDED BY DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND
REPLACING IT WITH “A DELAWARE CORPORATION”.


 


SECTION 11.         AMENDMENT TO TRUST AGREEMENT  THE TRUST AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           THE FIRST PARAGRAPH OF THE TRUST AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE TO “A FLORIDA CORPORATION” AND REPLACING IT WITH “A
DELAWARE CORPORATION”.


 


(B)           SECTION 8 OF THE TRUST AGREEMENT IS HEREBY AMENDED BY REPLACING
THE NOTICE ADDRESS FOR THE GRANTOR WITH THE FOLLOWING: WALTER MORTGAGE COMPANY,
4211 W. BOY SCOUT BOULEVARD, TAMPA FLORIDA 33607, ATTENTION: MILES C.
DEARDEN, III, TELEPHONE: (813) 871-4404, TELECOPY: (813) 871-4430.


 


SECTION 12.         CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME
EFFECTIVE, AS OF THE DATE HEREOF, ON THE DATE ON WHICH THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN FULFILLED:


 


(A)           THIS AMENDMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH PARTY THERETO.


 


(B)           THE MERGER TRANSACTION SHALL HAVE OCCURRED.


 


(C)           THE BORROWER SHALL BE IN COMPLIANCE WITH EACH OF ITS COVENANTS SET
FORTH HEREIN AND EACH OF THE OPERATIVE DOCUMENTS TO WHICH IT IS A PARTY.


 


(D)           NO EVENT HAS OCCURRED WHICH CONSTITUTES A FACILITY TERMINATION
EVENT OR A POTENTIAL FACILITY TERMINATION EVENT AND THE FACILITY TERMINATION
DATE SHALL NOT HAVE OCCURRED.

 

5

--------------------------------------------------------------------------------


 


SECTION 13.         REFERENCE TO AND EFFECT ON THE AGREEMENT AND THE RELATED
DOCUMENTS. UPON THE EFFECTIVENESS OF THIS AMENDMENT, (I) THE BORROWER HEREBY
REAFFIRMS ALL REPRESENTATIONS AND WARRANTIES MADE BY IT IN ARTICLE II OF THE
AGREEMENT (AS AMENDED HEREBY) AND AGREES THAT ALL SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE DEEMED TO HAVE BEEN RESTATED AS OF THE EFFECTIVE DATE OF
THIS AMENDMENT, (II) THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT NO
FACILITY TERMINATION EVENT OR POTENTIAL FACILITY TERMINATION EVENT SHALL HAVE
OCCURRED AND BE CONTINUING AND (II) EACH REFERENCE IN THE AGREEMENT TO “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE, AND ANY REFERENCED TO THE AGREEMENT IN ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE AGREEMENT SHALL MEAN
AND BE, A REFERENCE TO THE AGREEMENT AS AMENDED HEREBY.


 

The Depositor, Grantor and Master Servicer hereby  (i) certifies that the
representations and warranties made by it in Section 4.1 of the Master Servicing
Agreement, Section 3(c) of the DAT Agreement, and Section 6.2(b) of the Trust
Agreement are true and correct as of the date hereof, as though made on and as
of the date hereof and (ii) agrees to comply with all of the duties and
obligations of the Depositor, Grantor and/or Master Servicer, as applicable,
under the Insurance Agreement, Master Servicing Agreement and Trust Agreement.

 


SECTION 14.         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 15.         SEVERABILITY.  EACH PROVISION OF THIS AMENDMENT SHALL BE
SEVERABLE FROM EVERY OTHER PROVISION OF THIS AMENDMENT FOR THE PURPOSE OF
DETERMINING THE LEGAL ENFORCEABILITY OF ANY PROVISION HEREOF, AND THE
UNENFORCEABILITY OF ONE OR MORE PROVISIONS OF THIS AMENDMENT IN ONE JURISDICTION
SHALL NOT HAVE THE EFFECT OF RENDERING SUCH PROVISION OR PROVISIONS
UNENFORCEABLE IN ANY OTHER JURISDICTION.


 


SECTION 16.         COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SALE INSTRUMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE BY FACSIMILE SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 17.         LIMITATION OF LIABILITY.  IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT (A) THIS AMENDMENT IS EXECUTED AND DELIVERED
BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY AS
TRUSTEE OF THE TRUST, IN THE EXERCISE OF THE POWERS AND AUTHORITY CONFERRED AND
VESTED IN IT UNDER THE TRUST AGREEMENT, (B) EACH OF THE REPRESENTATIONS,
UNDERTAKINGS AND AGREEMENTS HEREIN OR THEREIN MADE ON THE PART OF THE TRUST IS
MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS
BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE OF BINDING
ONLY THE TRUST AND (C) UNDER NO CIRCUMSTANCES SHALL WILMINGTON TRUST COMPANY BE
PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE TRUST
OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION, REPRESENTATION,
WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE TRUST UNDER THIS AMENDMENT.


 

[signature pages omitted]

 

6

--------------------------------------------------------------------------------
